HCI VIOCARE NOTICE OF STOCK AWARD SERGIOS KATSAROS, you have been granted a stock award of the Common Stock (the “Common Stock”) of HCI Viocare as follows: Grant number: Date of Grant: March 1, 2016 Vesting Commencement Date: See vesting schedule below Total Number of Award Shares Granted: Term/Expiration Date: N/A VESTING SCHEDULE:This Award may be issued, in whole or in part, in accordance with the following schedule: · 100,000 common shares shall vest as of the date of Grant (March 1, 2016); · 100,000 common shares shall vest on the six month anniversary of the date of Grant (October 1, 2016); and, · 100,000 common shares shall vest on the one year anniversary of the date of Grant (March 1, 2017).
